THIRD AMENDMENT TO MINING LEASE
(RANDALL CLAIMS)

On August 18, 2010 RS Gold, LLC, a Nevada limited liability company, and John C.
Power entered into a "Mining Lease (Randall Claims)" affecting the Randall claim
group situated in Churchill County, Nevada. The parties subsequently executed a
"First and Second Amendments to Mining Lease (Randall Claims)" adding an Area of
Interest provision, confirming assignment of the Mining Lease to Magellan Gold
Corporation and extending the royalty payment, a Nevada corporation. The parties
now wish to amend the Mining Lease as follows:




1.

2011 Advance Royalty Payment. The Annual Advance Royalty Payment of $10,000.00
due on August 18, 2010 (Section 1.2(b)) shall be paid as follows:

a.

 TEN  THOUSAND DOLLARS ($10,000.00) payable before March 31, 2012.




 2. Work Obligation. The Work Obligation of $10,000.00 described in Section 1.4
of the Mining Lease shall be fulfilled by Magellan Gold on or before June 30,
2012 contingent upon Magellan maintaining the lease by paying the royalty
payment described above.




3. Continuing Effect. All other provisions of the Mining Lease shall remain in
full force and effect, except as modified by the First Amendment and this Second
Amendment.























--------------------------------------------------------------------------------

DATED this 30th day of December , 2011.




RS GOLD, LLC, a Nevada limited liability company

By:  /s/ Randall Stoeberl

RANDALL STOEBERL, Manager




MAGELLAN GOLD CORPORATION, a Nevada Corporation

By:/s/ John C. Power

JOHN C. POWER, President









